Citation Nr: 1737131	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 21, 2011 for service connection for trigeminal nerve, bilateral.

2.  Entitlement to an effective date earlier than November 21, 2011 for service connection for otalgia, with dizziness and blurred vision.

3.  Entitlement to an effective date earlier than November 21, 2011 for service connection for cervical strain.

4.  Entitlement to an effective date earlier than November 21, 2011 for service connection for scar, residual of trigeminal nerve injury.

5.  Entitlement to an effective date earlier than November 21, 2011 for service connection for migraine headaches.

6.  Entitlement to an effective date earlier than November 21, 2011 for service connection for depressive disorder.

7.  Entitlement to an initial disability rating in excess of 10 percent for trigeminal nerve, bilateral.

8.  Entitlement to a compensable initial disability rating for otalgia, with dizziness and blurred vision.

9.  Entitlement to a compensable initial disability rating for cervical strain.

10.  Entitlement to a compensable initial disability rating for scar, residual of trigeminal nerve injury.

11.  Entitlement to a compensable initial disability rating for migraine headaches.

12.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder.

13.  Entitlement to an initial disability rating in excess of 30 percent for temporomandibular joint syndrome (TMJ), status-post bilateral mandibular coronoidectomy.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Marusak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 through February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, November 2014, and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's testimony in connection with her appeal for a higher disability rating for TMJ was received during a November 2011 Board hearing.  A transcript of that testimony is associated with the claim file.

The issue concerning the Veteran's TMJ has been remanded on multiple previous occasions, most recently in March 2015.  At that time, the Board ordered additional development that was to include:  obtaining the records for additional TMJ treatment identified by the Veteran; affording the Veteran a new VA examination of her TMJ; and, readjudication of the issue by the agency of original jurisdiction (AOJ).  That development has been performed and the matter now returns to the Board for de novo review.

The remaining issues on appeal were also remanded by the Board in March 2015 so that the RO could address in a statement of the case the Veteran's December 2014 notice of disagreement, wherein she expresses disagreement generally as to all of the issues addressed in the November 2014 rating decision.  That development has been performed and those issues also return to the Board for de novo review.

Among several claims subject to remand for issuance of a statement of the case, the Veteran did not perfect an appeal, and in fact, specifically indicated that she did not wish to pursue an appeal.  Therefore, the issues of service connection for a back disorder, to include lumbosacral strain and lumbar spine degenerative joint disease; finger numbness; a shoulder disorder, to include rotator cuff tear and acromioclavicular joint osteoarthritis; tachycardia; unspecified joint pain; and, a left shoulder disorder, are not before the Board.

The issues of the Veteran's entitlement to an initial disability rating in excess of 10 percent for trigeminal nerve, bilateral; a compensable initial disability rating or scar, residual of trigeminal nerve injury; a compensable initial disability rating for otalgia, with dizziness and blurred vision; and, a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for bilateral trigeminal nerve disorder; otalgia with dizziness and blurred vision; cervical spine strain; scar, residual of trigeminal nerve injury; migraine headaches; and, depressive disorder were received by VA on November 21, 2011, and, VA did not receive any formal or informal indication prior to that time that the Veteran wished to open claims for service connection for those disabilities.

2.  For all periods relevant to this appeal, the Veteran's cervical strain has been manifested by intermittent but chronic pain, tenderness, tightness of the muscles and soft tissues in her neck, and forward flexion of the cervical spine to 45 degrees and combined cervical spine motion to no less than 225 degrees.

3.  For all periods relevant to this appeal, the Veteran's migraine headaches have been manifested by attacks that occur as often as a few times a week with periods of prostration that have caused severe economic inadaptability.

4.  For all periods relevant to this appeal, the Veteran's depressive disorder has been manifested by continuous depression and anxiety, sleep disturbances, panic attacks that occur approximately twice a month, decreased energy and motivation, anhedonia, decreased concentration and focus, mild memory loss, crying spells, appetite changes, agoraphobia, and difficulty during periods of stress such as driving and work that have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  For all periods relevant to this appeal, the Veteran's TMJ has been manifested by pain, muscle tightness, popping and crepitus, instances of locking of the jaw, malocclusion that has caused the Veteran difficulty with chewing, loss of the bilateral ramus but not involving loss of temporomandibular articulation, restricted TMJ motion to no less than 19 millimeters, and lateral excursion to no less than 1 millimeter to both sides.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 21, 2011 for service connection for trigeminal nerve, bilateral are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2016).

2.  The criteria for an effective date earlier than November 21, 2011 for service connection for otalgia, with dizziness and blurred vision, are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2016).

3.  The criteria for an effective date earlier than November 21, 2011 for service connection for cervical strain are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2016).

4.  The criteria for an effective date earlier than November 21, 2011 for service connection for scar, residual of trigeminal nerve injury are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2016).

5.  The criteria for an effective date earlier than November 21, 2011 for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2016).

6.  The criteria for an effective date earlier than November 21, 2011 for service connection for depressive disorder are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2016).

7.  The criteria for a 10 percent initial disability rating, and no higher, for cervical strain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5242 (2016).

8.  The criteria for a 50 percent initial disability rating, and no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

9.  The criteria for an initial disability rating in excess of 30 percent for depressive disorder are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

10.  The criteria for an initial disability rating in excess of 30 percent for TMJ, status-post bilateral mandibular coronoidectomy are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9906 (2016).

11.  The criteria for service connection for limited motion of the temporomandibular articulation, and a separate initial 30 percent disability rating, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.150, Diagnostic Code 9905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA's duty to notify was satisfied by a letter that was mailed to the Veteran in October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all relevant treatment records and evidence identified by the Veteran.  Those records have been associated with the claims file.  The Veteran was afforded appropriate VA examinations of her disabilities in March 2010, September 2014, October 2014, and July 2016.

As VA's duties to notify and assist the Veteran are discharged appropriately, the Board will address the merits of the claim.
\
II.  Earlier Effective Dates for Service Connection

Service connection for bilateral trigeminal nerve disorder, otalgia, cervical strain, residual scar related to trigeminal nerve surgery, migraine headaches, and depressive disorder were all granted to the Veteran, effective from November 21, 2011, in a November 2014 rating decision.  Through general assertions raised in her claim submissions that she wished to appeal all aspects of those grants, the Veteran asserts that she is entitled to an earlier effective date.  She does not raise any specific theories or arguments in support of her appeal.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151 (a).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1 (p).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155 (a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  

The general rule regarding the assignment of an effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a) (West 2014); see 38 C.F.R. § 3.400 (2016) (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  Only in that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).  Otherwise, the effective date will be the later of the date of receipt of claim or the date on which entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2) (2016).

Here, a letter from the Veteran's former attorney dated November 18, 2011 was received by VA via facsimile on November 21, 2011.  In that letter, the Veteran and her attorney raised new assertions that she had, among others, headaches; earaches; impaired mastication; impaired focus, concentration, and mental clarity; blurred vision; neck pain; dizziness and loss of equilibrium; and, insomnia which they believed were all secondary to the Veteran's TMJ disability and therefore warranted service connection.  Careful review of the record prior to that date simply does not reveal any documented request or indication from the Veteran or her attorney that she wished to file a claim for service connection for any of those disabilities.  To that end, there is no record that the Veteran reported or alleged having any of those disorders prior to the letter that was received on November 21, 2011.  Similarly, there is no evidence in the record that VA ever received medical documentation from the Veteran of any treatment or diagnoses related to those disabilities prior to the November 21, 2011 letter.

In view of the foregoing legal authority and facts, the Board concludes that there is no legal basis upon which to award an effective date earlier than November 21, 2011 for service connection for bilateral trigeminal nerve disorder, otalgia, cervical strain, residual scar related to trigeminal nerve surgery, migraine headaches, and depressive disorder.  To that extent, this appeal is denied.

III.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Cervical Strain

Service connection for the Veteran's cervical strain was granted, effective from November 21, 2011.  A non-compensable (zero percent) initial disability rating was assigned pursuant to 38 C.F.R. § 4.71, Diagnostic Code (DC) 5237.

The criteria for rating most spine disabilities are under DCs 5235 through 5242.  DC 5237 governs disabilities that are due specifically to lumbosacral or cervical strain.  Regardless of which of the criteria from DC 5235 through 5242 that VA selects, disabilities characterized under those DCs are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula).

Pertinent to the Veteran's cervical strain disability, the Spine Formula provides for the assignment of a 10 percent disability rating where the evidence shows that the disability has resulted in limitation of forward flexion of the cervical spine to a point greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned where the evidence shows forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is warranted for cervical spine disabilities that result in a limitation of cervical spine forward flexion to 15 degrees or less, or, favorable ankylosis of the entire cervical spine.

A 100 percent disability rating contemplates disabilities that are marked unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, right and left lateral flexion, and right and left rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the cervical spine consists of both flexion and extension to 45 degrees, lateral flexion to both the right and left sides to 45 degrees, and lateral rotation to both the right and left sides to 80 degrees.  As a point of reference, the normal combined range of motion of the cervical spine is 340 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Records for VA and private treatment received by the Veteran over the course of the appeal period do not show regular or systematic treatment for her cervical strain.  Still, those records and lay statements received from the Veteran do reference regular complaints by the Veteran of pain, stiffness, and tightness in the area of her neck.  Private treatment specifically for her neck was rendered on one occasion in December 2013 at Carolina Internal Medicine Associates and Cornerstone Physical Therapy.  Those records document aforementioned complaints of pain and stiffness.  Physical examinations at those times showed that the Veteran had tenderness to palpation over the cervical spine area and limited cervical spine motion, particularly in turning her head from side to side.  Specific findings as to the extent of the Veteran's cervical spine motion, however, were not expressed in terms of degrees.

The Veteran was afforded a VA examination of her cervical spine and muscles in October 2014.  At that time, she continued to report neck pain and tightness and stated that those symptoms had been ongoing since she left active duty service.  An examination conducted at that time showed that the Veteran had full and painless cervical spine motion.  Likewise, repetitive motion was not productive of additional symptoms or loss of motion or other function.  A neurological examination was normal.  A physical examination of the neck revealed no evidence of spasms, although tenderness was elicited during palpation of the soft tissues in the Veteran's neck.

During a repeat VA examination of the Veteran's cervical spine in July 2016, the Veteran continued to report neck pain.  Range of motion tests conducted at that time showed that the Veteran was able to produce cervical spine flexion to 45 degrees, extension to 35 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 35 degrees (a combined cervical spine motion to 220 degrees).  Although pain was observed in the Veteran during right lateral flexion and rotation movements, such pain was apparently not productive of further loss of motion.  Repetitive motion tests likewise were not productive of additional complaints or loss of function.  No pain was observed during weight bearing and the examiner did not observe any signs of localized tenderness during the examination.  Again, a neurological examination was normal and the examiner concluded that there was no sign of radiculopathy or other neurological involvement.

The evidence shows that the Veteran's cervical strain has been manifested throughout the appeal period by intermittent but chronic pain, tenderness, tightness of the muscles and soft tissues in her neck, and painful lateral rotation and flexion of her neck.  In view of the Veteran's chronic pain symptoms, the Veteran is entitled to no less than a 10 degree initial disability rating for the entire appeal period.

Subject to the above, the criteria for a disability rating higher than 10 percent for the Veteran's cervical strain are not met for any part of the appeal period under consideration.  In that regard, the private treatment records indicate that the Veteran was experiencing some loss of cervical spine motion.  However, the extent of the lost motion during the private treatment in December 2013 cannot be ascertained from the record.  In conjunction with the same, range of motion tests conducted during the October 2014 VA examination revealed full and normal cervical spine motion.  Repeat range of motion studies conducted during the July 2016 examination revealed forward cervical spine flexion to a full 45 degrees and combined cervical spine motion totaling 225 degrees.  Given the extent of the motion shown, the criteria for a disability rating higher than 10 percent under the Spine Formula for the Veteran's cervical strain are not met.

As discussed more fully below, the Board has determined that the overall disability picture presented by the evidence does not warrant consideration of the assignment of an extra-schedular disability rating under 38 C.F.R. § 3.321.

The criteria for a higher 10 percent initial disability rating, and no higher, are met for the Veteran's cervical strain.  To that extent, this appeal is granted.

	B.  Migraine Headaches

Service connection for the Veteran's migraine headaches was also granted, effective from November 21, 2011.  A non-compensable disability rating was assigned for that disability pursuant to the criteria under 38 C.F.R. § 4.124a, DC 8100.

Under DC 8100, migraine headaches with less frequent attacks are assigned a non-compensable disability rating.  Where the evidence shows that the migraine headaches occur on average once every two months over the last several months with characteristic prostrating attacks, a 10 percent disability rating is assigned.  Where migraine headaches occur with characteristic prostrating attacks on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  38 C.F.R. § 4.124a, DC 8100 (2016).

The rating criteria do not define the term "prostrating."  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Essentially the same definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), which defines "prostration" as "extreme exhaustion or powerlessness."

During her November 2011 Board hearing, the Veteran testified that she was experiencing headaches associated with her TMJ disability, but did not elaborate as to their frequency or severity.

Records for private treatment received by the Veteran from Dr. David Greenspan from 2011 through 2015 note continuous and ongoing complaints of episodic migraine headaches that were accompanied by nausea and light sensitivity.  Concurrent with that treatment, the Veteran reported during private treatment in November 2013 at Carolina Internal Medicine Associates that she had missed two days from work earlier that week because of her migraines.  During treatment at that facility in May 2014, the Veteran reported that she had been having two or three migraines per week over the winter.  She stated also that she had recently quit her job and that she had not had any migraines since that time (in a December 2015 TDIU application, the Veteran stated that she had quit her job with the City of Asheville on February 21, 2014).

During a December 2014 VA examination, the Veteran reported the apparent return of her migraines and described attacks that were characterized by pain, nausea, sensitivity to light, and vision changes.  She reported that the migraine attacks lasted less than a day but were prostrating in severity.  The Veteran reported that she had been required to leave work approximately five times a year because of her headaches.  Again, she reported that she had to have the brightness of the lights at her workplace adjusted to help reduce the frequency of her headaches.

In a December 2015 letter that accompanied her TDIU application, the Veteran stated that her migraines, together with other symptoms, were preventing her from working on a full time basis.  She elaborated that her previous supervisor had allowed her various work accommodations for her migraines, such as working in an area with dim lighting, closed window shades, and a special computer screen.  She stated also that she was permitted to leave early or to work from home as needed.  She stated that in 2013, her supervisor was replaced by a new supervisor who refused to continue the Veteran's work accommodations.

In September 2015, the Veteran's headaches were evaluated and treated privately at Gentle Pain Release Center.  At that time, the Veteran reported that she was experiencing migraines again which seemed to be triggered by her TMJ flare-ups and light.  She stated that the migraines were occurring once every four to five weeks.

In a February 2016 affidavit, the Veteran described her previous occupation as involving the daily use of a computer and being sedentary in nature.  She also reported that her migraines were worsening and becoming more frequent.

During a VA examination of her headaches in July 2016, the Veteran stated that she was experiencing her migraines approximately two or three times a month.  She stated that she took Maxalt for partial relief after 45 minutes and that she was required to lie down while waiting for the Maxalt to work.  She stated that she was unable to read during her headaches, and that in the past year, she had been required to miss a funeral and a white water rafting trip because of them.  She apparently reported that she had a prostrating attack approximately once every two months.  Overall, the examiner concluded that the Veteran was having migraine headaches that "might" cause the Veteran to miss work.

The foregoing evidence shows that, although the Veteran reportedly experienced a brief period in 2014 where she did not experience any migraine attacks after she quit her job, the Veteran has essentially experienced regularly occurring migraine attacks that occur as often as a few times a week, with periods of prostration.  At the same time, the Veteran has reported credibly that her migraine attacks interfered with her ability to work, to the extent that she was given various accommodations at her workplace including the ability to leave work or work from home as needed.  The Veteran has also reported credibly that even with those accommodations, she was required to leave or miss work as often as twice a week.  Apparently, the Veteran's employer was unwilling to continue those accommodations, which at least in part, caused the Veteran to quit her job in February 2014.

The facts surrounding the Veteran's migraine headaches are consistent with a disability picture that involved frequently occurring headaches that were at times completely prostrating and which caused work impairment that resulted in severe economic inadaptability.  Under the circumstances, the criteria for a higher 50 percent initial disability rating under DC 8100 are met for the Veteran's migraine headaches.

The Board has also considered whether the disability picture associated with the Veteran's migraines warrant the consideration of an extra-schedular disability rating under 38 C.F.R. § 3.321.  For the reasons discussed fully below, however, the Board concludes that such consideration is not warranted.

The Veteran is entitled to an initial disability rating of 50 percent, and no higher, for her migraine headaches.  To that extent, this appeal is granted.

	C.  Depressive Disorder

Service connection for the Veteran's depressive disorder was also granted, effective from November 21, 2011.  A 30 percent initial disability rating was assigned pursuant to the criteria under 38 C.F.R. § 4.130, DC 9434.

DC 9434 provides the rating criteria specifically for disabilities due to major depressive disorder.  Disabilities rated under those criteria are to be rated pursuant to the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 30 percent disability rating is assigned for psychiatric disabilities that are manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation); due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (i.e., forgetting names, directions, and recent events)

A 50 percent disability rating is assigned for disabilities that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for disabilities that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted for disabilities that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

During her November 2011 Board hearing, the Veteran testified that she was experiencing symptoms of impaired focus and concentration, decreased mental clarity, and sleep disturbances.  She seemed to indicate that she was having problems with stress at work and that she had what she described as "pity parties" because of difficulties in her daily life that were caused by her disabilities.

Records for private and VA treatment indicate that the Veteran received only sporadic mental health treatment over the course of the appeal period.  During private treatment in September 2015 at Carolina Internal Medicine Associates, she reported that she was having panic attacks, anxiety, and problems sleeping.  A mental status examination conducted at that time was grossly normal.

Essentially concurrent with the above, during an October 2014 VA examination, the Veteran reported that she was having feelings of hopelessness and frustration related to impairment caused by her TMJ and related disabilities.  Occupationally, the Veteran reported that she had resigned from her job in 2014 and expressed stress related to difficulty obtaining work accommodations for her disabilities from her new supervisor.   Regarding her psychiatric symptoms, the Veteran reported that she had been "struggling" for a few years and that she becomes emotional and depressed "two-thirds of the time."  She described poor energy, overeating during times of depression, difficulty sleeping at night, and sleeping mostly during the day.  She denied previously using any antidepressant medications.

During the mental status examination, the examiner noted symptoms of depression; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; crying spells; periodic feelings of hopelessness; chronic fatigue; and, increased appetite.  The Veteran demonstrated a pleasant and cheerful mood, but did become tearful at times during the interview.

Based on history and findings from the examination, the examiner diagnosed unspecified depressive disorder with occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner opined that reported impairment of concentration, focus, and mental clarity are likely the direct result of the Veteran's TMJ and headaches rather than being symptoms of stand-alone diagnoses.  A Global Assessment of Functioning (GAF) scale score of 65 was assigned.

Treatment records from Gentle Pain Release Center note complaints by the Veteran of ongoing anxiety and sleep difficulties in September and October of 2015.

During VA treatment in October 2015, the Veteran described worsening panic attacks that were characterized by heart racing, shallow breaths, tingling in her hands and feet, sweating, and having a racing mind.  She stated that the attacks had become so severe and frequent that she avoided leaving her home unless necessary and that she had missed several appointments because of her anxiety.  A mental status examination at that time did show anxious mood and congruent affect.  Remaining aspects of the examination, however, were normal.

The Veteran returned for follow-up VA mental health treatment in December 2015 with similar complaints.  She added, however, that she had become anxious about driving because of near miss occurrences with other vehicles that she attributed to medications for her TMJ.  She continued to report that she generally stayed at home.  A repeat mental status examination revealed that the Veteran had anxious, sad, and tearful mood and congruent affect.  The examiner diagnosed moderate major depressive disorder with panic attacks and early stage agoraphobia.

In a February 2016 affidavit, the Veteran reported ongoing depression that was causing chronic fatigue and anxiety attacks that caused her to stay in her home for up to 10 days at a time.

During a July 2016 VA examination, the Veteran reported that socially, she remained married to her spouse of 24 years.  She reported that she lived with her 90 year old mother and had very good friends with whom she enjoyed socializing, going out to eat, and sightseeing.  She stated that she saw her friends monthly.  Occupationally, she reported that she worked previously in Human Resources for the City of Asheville from 2010 through 2014.  She stated that she had good relationships on the job, but that she quit because of stress with new management and difficulty working through her TMJ symptoms.  She reported that she experienced difficulty sleeping because of work-related stress and that she has not sought new employment since leaving her job because she believed that her pain medications make it dangerous for her to drive.  She reported also that she has panic attacks when she is in public or when she goes to dental appointments to treat her TMJ.

Regarding her current symptoms, the Veteran reported that she was generally mildly depressed with periods of deeper depression that occurred several days a week.  She stated that on those days she might not get dressed and had decreased interest and motivation.  She reported decreased interest in intimacy with her husband.  She also reported decreased concentration and attention, particularly while driving.  As a result, she stated that driving made her nervous.  She stated also that she has panic attacks during periods of stress and that she had panic attacks approximately twice a month.

During the mental status examination, the examiner noted symptoms of depression; anxiety; near-continuous panic or depression that affected the Veteran's ability to function independently, appropriately, and effectively; mild memory loss; disturbances of motivation and mood; and, difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner diagnosed unspecified depressive disorder and that was causing occupational and social impairment with reduced reliability and productivity.

The evidence shows that the Veteran has had unspecified depressive disorder that has been manifested by essentially continuous depression and anxiety, sleep disturbances, panic attacks that occur approximately twice a month, decreased energy and motivation, anhedonia, decreased concentration and focus, mild memory loss, crying spells, appetite changes, agoraphobia, and difficulty during periods of stress such as driving and work.  Notably, the Veteran's symptoms of agoraphobia, anxiety related to driving, and lack of motivation during periods of deeper depression would appear to cause some degree of occupational impairment.  Still, the Veteran's symptomatology and impairment does not seem to be consistent with those contemplated for a disability rating higher than 30 percent under the General Formula.  In that regard, the Veteran has reported that she had good relationships with her co-workers.  During her Board hearing, she testified that she enjoyed working.  Although the Veteran expressed some difficulty with stress at work, she also stated that difficulties with her disabilities and loss of medical accommodations at work were part of the reason for her resignation from her job in February 2014.  Socially, the Veteran has reported that she has lots of friendships and remains close with her husband and family.  She stated that she still enjoyed socializing with her friends.  Given the extent of occupational and social functioning shown by the Veteran, the evidence seems to support the July 2016 VA examiner's conclusion that the Veteran's disability was causing occupational and social impairment with reduced reliability and productivity, which is consistent with the criteria for a 30 percent disability rating.

The Board points out that the evidence indicates that some symptoms and functional impairment associated with a higher 50 percent disability rating were manifested by the Veteran during the appeal period.  The Board acknowledges also that the specific symptoms expressed in the General Formula are not intended to be construed as an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  "All, most, or even some, of the enumerated symptoms" do not need to be present in order to support the assignment of a higher disability rating.  Rather, the symptomatology is to be considered in the context of the Veteran's demonstrated level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Toward that end, the mere existence of certain symptoms is not, in and of itself, determinative of the disability rating to be assigned.

Although symptoms such as the Veteran's frequent anxiety and panic attacks and disturbances of motivation and mood are some of the symptoms associated with a higher 50 percent disability rating, the evidence does not show the presence of other symptoms associated with a 50 percent rating, such as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; or, impaired abstract thinking.  The absence of those symptoms from the Veteran's symptomatology, balanced against the occupational and social functioning discussed above, indicates that the Veteran has retained a higher degree of emotional, social, and cognitive functioning than is contemplated for a 50 percent disability rating.

For the reasons discussed below, the Board finds also that consideration of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 are not warranted for the Veteran's depressive disorder.

The Veteran is entitled to an initial disability rating of 50 percent, and no higher, for her migraine headaches.  To that extent, this appeal is granted.

In sum, the symptomatology and indicated level of functioning demonstrated by the Veteran do not meet the criteria for a disability rating higher than 30 percent under the General Formula.  As such, the Veteran is not entitled to an initial disability rating higher than 30 percent for her depressive disorder.  To that extent, this appeal is denied.

	D.  TMJ

Service connection for the Veteran's TMJ, status-post bilateral mandibular coronoidectoy, was granted to the Veteran, effective from November 21, 2011.  A 30 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.130, DC 9905-9906.

According to the RO's June 2010 rating decision, the initial disability rating assigned for the Veteran's TMJ was based primarily upon evidence showing the loss of the ramus bilaterally pursuant to DC 9906.  The RO explained that, although it considered assigning a higher disability rating based on demonstrated loss of motion of the TMJ under DC 9905, the criteria for a disability rating higher than 30 percent under those criteria were not met.

Under DC 9906, a 30 percent disability rating is assigned where there has been bilateral loss of all or part of the ramus but not involving loss of the temporomandibular articulation.  A 30 percent disability rating is also assigned where the evidence shows unilateral loss of part or all of the ramus and involving the temporomandibular articulation.  A 50 percent disability rating is warranted where the evidence shows bilateral loss of part or all of the ramus and involving loss of the temporomandibular articulation.

Under Diagnostic Code 9905, which provide the criteria for rating disabilities due to limited motion of the temporomandibular joint, a 10 percent disability rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm), or, the inter-incisal range is limited to 31 to 40 mm.  A 20 percent disability rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent disability rating is assigned when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent disability rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  A Note under Diagnostic Code 9905 instructs that ratings for limited inter-incisal movement may not be combined with ratings for limited lateral excursion.

During a March 2010 VA examination, the Veteran reported primarily pain and difficulty chewing in relation to her TMJ.  A physical examination revealed bilateral loss of the ramus but without involvement of the temporomandibular articulation.  Loss of the coronoid process was also observed on both sides.  The mandible and maxilla, however, were normal.  Range of motion tests of the Veteran's TMJ showed lateral excursion to 5 millimeters bilaterally.  Repetitive motion was not productive of further loss of function.  Inter-incisal motion was to 27 millimeters.  Again, repetitive motion did not result in additional symptoms or loss of function.  Crepitus was present in the TMJ.  Panoramic x-rays of the Veteran's mouth were normal.

During private treatment at Asheville Integrative Medicine in June 2011, the Veteran reported ongoing TMJ pain that was disrupting her sleep.  He described flare-ups of pain that occurred once every 3 to 10 days and that she recently had an episode where her jaw was locked open.

In July 2011, the Veteran's TMJ was treated privately by Dr. B.H.  Reported symptoms continued to include primarily pain as well as popping, episodes of her jaw locking when she opened her mouth wide, and bruxism.  During physical examination, the Veteran demonstrated that she was able to open her mouth to 23 millimeters between the incisal edges with reported pain.  The Veteran was able to open her mouth wider to 30 millimeters with gentle distraction and guided movement.  Crepitus was again noted.  Pain was present during palpation over the TMJ and over the muscles in the Veteran's face and neck.  Panoramic x-rays showed findings that were consistent with a combination of post-TMJ surgical changes and degeneration.  In a January 2012 note, Dr. B.H. added that the Veteran was demonstrating malocclusion that caused only the right side teeth to come into contact when the Veteran closed her mouth or chewed.

During her November 2011 Board hearing, the Veteran reported that she was experiencing dull pain in her TMJ with flare-ups that occurred four to six times per month.  She testified that the frequency of the flare-ups depended on weather and stress level.  She testified also that her jaw locks occasionally when she yawns or eats.  In describing her flare-ups, the Veteran stated that she was experiencing tightening in her jaw and pain that radiated into her neck.  She stated that she missed work three to six times a month due to her symptoms and that she was having difficulty eating because she is unable to use her back teeth for grinding and chewing.  She stated that in general, she ate foods with a softer or mushier consistency.  She testified that she treated her TMJ with a combination of muscle relaxants, pain medications, and anti-inflammatories that included:  Flexaril, Ultram, Tramadol, Parafon Forte, and Naproxen.

Records for treatment received by the Veteran from Dr. D.G. through June 2015 note complaints of ongoing jaw pain that was aggravated by chewing, yawning, and opening and closing her mouth.  Records from Gentle Pain Release Center from treatment received by the Veteran from September through October of 2015 also note complaints of jaw pain and tightness that was causing the Veteran difficulty with chewing.

During a July 2016 VA examination, the Veteran continued to report jaw pain and episodes of locking, difficulty chewing, and flare-ups that were marked by "jabbing" pain that occurred 3 to 10 times per month and lasted for periods ranging from hours to days.  TMJ range of motion tests revealed motion that included inter-incisal distance of 20 millimeters and lateral excursion bilaterally to 2 millimeters.  Pain was reported during excursion to either side and during chewing.  After repetitive motion, inter-incisal distance was limited further to 19 millimeters and excursion was also limited further to 1 millimeter to either side due to pain, fatigue, weakness, lack of endurance, and incoordination.  Palpation over the TMJ was productive of tenderness.  Crepitus and popping were demonstrated in the TMJ.  TMJ x-rays revealed degenerative arthritis.

In terms of functional loss, the Veteran described that she could not drive, eat, or function well, particularly during flare-ups.  The examiner observed that a healthy TMJ is critical for functions such as eating, drinking, talking, and swallowing.  The examiner noted that pain and loss of function associated with the Veteran's TMJ greatly reduced her ability to focus while trying to keep flare-ups to a minimum.

The evidence shows that the Veteran's TMJ has been manifested by pain, muscle tightness, popping and crepitus, instances of locking of the jaw, malocclusion that was causing the Veteran difficulty with chewing, and loss of the bilateral ramus but not involving loss of temporomandibular articulation.  Range of motion tests have shown that the Veteran has been able to open her mouth to no less than 19 millimeters and lateral excursion to no less than 1 millimeter to both sides.

In the absence of evidence showing that the loss of the Veteran's ramus has involved loss of the temporomandibular articulation, a disability rating higher than 30 percent is not warranted under DC 9906.  Although the Board observes that other criteria for rating dental and oral conditions are available in the regulations, those other criteria are not applicable because they contemplate disorders and symptoms that are not shown by the evidence in this case.  

Subject to the above, the extent of TMJ motion shown by the Veteran throughout the appeal period meets the criteria for a 30 percent disability rating under DC 9905.  In letters received in November 2011 and in March 2016, the Veteran's former and current attorneys argue that the Veteran should be granted service connection for loss of TMJ motion, and accordingly, assigned a separate disability rating.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Here, the symptomatology with loss of the ramus and the criteria for rating such disabilities under DC 9906 do not appear to contemplate loss of TMJ motion and any impairment that may be associated with it, such as opening and closing the mouth, chewing, and speaking.  Under the circumstances, the Veteran is entitled to service connection for limited motion of the temporomandibular articulation and a separate initial disability rating of 30 percent for that disability.

In conclusion, the Veteran is not entitled to an initial disability rating higher than 30 percent for TMJ, status-post bilateral mandibular coronoidectomy.  She is, however, entitled to service connection for limited motion of the temporomandibular articulation and a separate 30 percent disability rating for that disability.  To that extent, this appeal is granted.

	E.  Consideration of Extra-schedular Disability Ratings

The Board has considered potential application of 38 C.F.R. § 3.321, which provides for the assignment of an extra-schedular disability rating.  In Thun v. Peake, 22 Vet App 111 (2008), the Court established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun in relation to the Veteran's disabilities, the evidence does not show that the Veteran's disability has resulted in such an exceptional disability picture that the available schedular disability ratings are inadequate.  In that regard, a comparison between the level of severity and symptomatology associated with the Veteran's disabilities and the applied rating criteria shows that the rating criteria reasonably describe the disability level and symptomatology associated with the Veteran's disabilities.

Given the above, the Board finds that the difficulties caused by the Veteran's disabilities are contemplated fully in the defined regulations and rating criteria.  In view of the same, the Board concludes that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

An effective date earlier than November 21, 2011 for service connection for trigeminal nerve, bilateral is denied.

An effective date earlier than November 21, 2011 for service connection for otalgia, with dizziness and blurred vision, is denied.

An effective date earlier than November 21, 2011 for service connection for cervical strain is denied.

An effective date earlier than November 21, 2011 for service connection for scar, residual of trigeminal nerve injury, is denied.

An effective date earlier than November 21, 2011 for service connection for migraine headaches is denied.

An effective date earlier than November 21, 2011 for service connection for depressive disorder is denied.

A 10 percent initial disability rating for cervical strain is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A 50 percent initial disability rating for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

An initial disability rating in excess of 30 percent for depressive disorder is denied.

An initial disability rating in excess of 30 percent for TMJ, status-post bilateral mandibular coronoidectomy, is denied.

Service connection and a separate 30 percent initial disability rating for limited motion of the temporomandibular articulation is granted, subject to the laws and regulations governing the payment of monetary VA benefits.


REMAND

In relation to the issues concerning the Veteran's entitlement to higher initial disability ratings for trigeminal nerve, bilateral and scar, residual of trigeminal nerve injury, records for private and VA treatment received by the Veteran since her most recent October 2014 VA examination reflect complaints of ongoing facial pain and tightness that radiated into her neck and shoulder areas.  In a February 2016 affidavit, she asserted that symptoms associated with her trigeminal nerve syndrome had worsened.  Despite the same, VA has yet to afford the Veteran a new VA examination of her trigeminal nerve disorder or residual scar.  Such an examination should be afforded at this time.  38 C.F.R. § 3.159 (c)(4).

Prior to arranging the examination ordered above, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment since December 2015 for her trigeminal nerve disorder and/or residual scar.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2016).

In relation to the issue of the Veteran's entitlement to a compensable initial disability rating for otalgia, the Veteran testified during her Board hearing and asserts in her claim submissions that she experiences symptoms of earaches, blurred vision, dizziness, loss of equilibrium, and light-headedness.  In her February 2016 affidavit, she asserted that those symptoms have worsened.  Still, the Veteran also has not been afforded a new VA examination to determine the current symptoms and impairment associated with her otalgia.  Such an examination should also be afforded at this time.  38 C.F.R. § 3.159 (c)(4).

In instances where a decision on one issue would have a significant impact upon the outcome of another, those issues are considered inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Here, the additional development and ultimate outcome of the issues concerning the Veteran's trigeminal nerve disorder, residual scar, and otalgia will impact the analysis of her TDIU claim.  As such, those issues are inextricably intertwined.  Accordingly, the issue of the Veteran's entitlement to a TDIU must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether she has additional evidence pertaining to her trigeminal nerve disorder and/or residual scar, and if so, she should be provided assistance in obtaining it.  Relevant VA treatment records dated from December 2015 through the present should be associated with the record.  If such records are not available, such unavailability should be documented in the record.  The Veteran and her representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the symptoms and impairment associated with her trigeminal nerve disability and residual scar.  The Veteran's claims file should be made available to the designated examiner prior to the examination.  The examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be conducted by the examiner.  Upon review of the record and the examination, the examiner should state all manifestations, symptoms, flare-ups, and residuals associated with the Veteran's trigeminal nerve disorder and residual scar, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.  In determining the extent of the impact on the Veteran's functioning and activities, the examiner should consider any impact that result from loss of function during flare-ups.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Also, arrange for the Veteran to undergo a VA examination to determine the symptoms and impairment associated with her otalgia.  The Veteran's claims file should be made available to the designated examiner prior to the examination.  The examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be conducted by the examiner.  Upon review of the record and the examination, the examiner should state all manifestations, symptoms, flare-ups, and residuals associated with the Veteran's otalgia, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.  In determining the extent of the impact on the Veteran's functioning and activities, the examiner should consider any impact that result from loss of function during flare-ups.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


